DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al US 4,262,495.
	Regarding claim 1, Gupta et al discloses method for assessing a fuel burn level of an aircraft for a planned mission, comprising: obtaining flight information relating to the planned mission via a graphical user interface, the flight information comprising a configurable number of passengers for the aircraft; determining, based on the flight information, a requisite engine bleed level for the planned mission; and assessing the fuel burn level based on the requisite engine bleed level. See Col. 1, 2, 5, and 7. 

Regarding claim 2, Gupta et al discloses wherein the flight information further comprises a cargo heat status indicator, and wherein determining the requisite engine bleed level is further based on the cargo heat status indicator. See Col. 1, 2, 5, and 7.

Regarding claim 3, Gupta et al discloses wherein the flight information further comprises an in-flight entertainment status indicator, further comprising determining, based on the in-flight entertainment status indicator, an electrical load for the planned mission, and wherein assessing the fuel burn level is further based on the electrical load. See Col. 1, 2, 5, and 7.

Regarding claim 4, Gupta et al discloses wherein the flight information further comprises a lighting status indicator, and wherein determining the electrical load is further based on the lighting status indicator. See Col. 1, 2, 5, and 7.

Regarding claim 5, Gupta et al discloses wherein the flight information further comprises an antenna status indicator, further comprising determining, based on the antenna status indicator, a supplementary drag factor, and wherein assessing the fuel burn level is further based on the supplementary drag factor. See Col. 1, 2, 5, and 7.

6. (Cancelled)

7. (Cancelled)

Regarding claim 8, Gupta et al discloses wherein the flight information further comprises a galley status indicator, and wherein determining the electrical load is further based on the galley status indicator. See Col. 1, 2, 5, and 7.

Regarding claim 9, Gupta et al discloses wherein the galley status indicator is indicative of a galley of the aircraft being one of high-energy and low-energy. See Col. 1, 2, 5, and 7.

Regarding claim 10, Gupta et al discloses wherein obtaining flight information via the graphical user interface comprises receiving an input via at least one entry element of the graphical user interface. See Col. 1, 2, 5, and 7.

Regarding claim 11, Gupta et al discloses wherein obtaining flight information comprising the configurable number of passengers for the aircraft comprises obtaining a number of passengers onboard the aircraft. See Col. 1, 2, 5, and 7.

Regarding claim 12, Gupta et al discloses wherein obtaining flight information comprising the configurable number of passengers for the aircraft comprises estimating a number of passengers based on one of a number of booked passengers and a number of checked-in passengers. See Col. 1, 2, 5, and 7.

Regarding claim 13, Gupta et al discloses wherein obtaining flight information comprising the configurable number of passengers for the aircraft comprises providing a number of passengers based on one of a seating configuration and a model of the aircraft. See Col. 1, 2, 5, and 7.

Regarding claim 14, Gupta et al discloses system for assessing a fuel burn level of an aircraft for a planned mission, comprising: a processing unit; and a non-transitory computer-readable medium communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: obtaining flight information relating to the planned mission via a graphical user interface, the flight information comprising a configurable number of passengers for the aircraft; determining, based on the flight information, a requisite engine bleed level for the planned mission; and assessing the fuel burn level based on the requisite engine bleed level. See Col. 1, 2, 5, and 7.

Regarding claim 15, Gupta et al discloses wherein the flight information further comprises a cargo heat status indicator, and wherein determining the requisite engine bleed level is further based on the cargo heat status indicator. See Col. 1, 2, 5, and 7.

Regarding claim 16, Gupta et al discloses wherein the flight information further comprises an in-flight entertainment status indicator, the program instructions being further executable for determining, based on the in-flight entertainment status indicator, an electrical load for the planned mission, and wherein assessing the fuel burn level is further based on the electrical load. See Col. 1, 2, 5, and 7.

Regarding claim 17, Gupta et al discloses wherein the flight information further comprises a lighting status indicator, and wherein determining the electrical load is further based on the lighting status indicator. See Col. 1, 2, 5, and 7.

Regarding claim 18, Gupta et al discloses wherein the flight information further comprises an antenna status indicator, the program instructions being further executable for determining, based on the antenna status indicator, a supplementary drag factor, and wherein assessing the fuel burn level is further based on the supplementary drag factor. See Col. 1, 2, 5, and 7.

Regarding claim 19, Gupta et al discloses wherein determining the electrical load is further based on the antenna status indicator. See Col. 1, 2, 5, and 7.

20. (Cancelled)

Regarding claim 21, Gupta et al discloses wherein the flight information further comprises a galley status indicator, and wherein determining the electrical load is further based on the galley status indicator. See Col. 1, 2, 5, and 7.

Regarding claim 22, Gupta et al discloses wherein the galley status indicator is indicative of a galley of the aircraft being one of high-energy and low-energy. See Col. 1, 2, 5, and 7.

Regarding claim 23, Gupta et al discloses wherein obtaining flight information via the graphical user interface comprises receiving an input via at least one entry element of the graphical user interface. See Col. 1, 2, 5, and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747